DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healy (US 10428511) in view of Zhurin (US 7198057) in view of Born (US 5988188) in view of Walsh (US 2015/0129075) in view of Waite (US 4981524) in view of Hirata (US 2007/0131907). 
Regarding claim 1, 
Healy disclose(s): 
obtaining a main line hose,  connecting said main line hose to a truck, said main hose distal end (Fig. 1-4; Col 5, ll. 62 et seq.).

Zhurin teaches or suggests: connecting a leader hose to said main line hose, said leader hose having a known length (Col 4, ll. 50-65; Fig. 2-3; 2, 20 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, use hose reels and connect various sections of hoses together.
Born teaches or suggests connecting a leader hose to said main line hose distal end, said leader hose having a known length (Col 9, ll. 50- Col 10, ll. 10; 4, 1 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, connect nozzles, adapters, hoses to each other to enable various functionality.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and increase visibility of the hose.
Waite teaches or suggests: connecting a skid to said leader hose; moving said nozzle, said hose, and said skid through a sewage line (Col 4, ll. 25-47; Col 6, ll. 64 et seq.; Fig. 1; 3, 5 et seq.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, support the nozzle, and navigate and service sewers.
Hirata teaches or suggests: using phosphorescent elements, observing said the glow of said phosphorescent element ([0016]; 6 et seq.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and have improved initial afterglow characteristics under the excitation condition of low illumination.


Regarding claim 2, 
The above art/combination does not expressly disclose safety is increased for workers in dark sewer due to said step of observing said glow. 
Walsh teaches or suggests: visibility is increased due to said step of observing said glow ([0070]; 40 et seq.; see also claim 1 and above claim(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and increase visibility of the hose.
Hirata visibility is increased in dark environments due to said step of observing said glow ([0016]; 6 et seq.; see also claim 1 and above claim(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and have improved initial afterglow characteristics under the excitation condition of low illumination.
Regarding claim 3, the combination as applied above further teaches or suggests: 
said phosphorescent skid coated in a medium infused with europium phosphorescent (Hirata [0016]; 6 et seq.; see also claim 1 and above claim(s)).

said skid comprises a skid base surrounded by a plurality of skid fins (Waite Col 4, ll. 25-47; Col 6, ll. 64 et seq.; Fig. 1; 3, 5 et seq.; see also claim 1 and above claim(s)). 
Regarding claim 5, 
The above art/combination does not expressly disclose said skid base is a phosphorescent skid base. 
Waite teaches or suggests: said skid base has a skid base (Col 4, ll. 25-47; Col 6, ll. 64 et seq.; Fig. 1; 3, 5 et seq.; see also claim 1 and above claim(s)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, support the nozzle, and navigate and service sewers.
Walsh teaches or suggests: said element is a phosphorescent element ([0070]; 40 et seq.; see also claim 1 and above claim(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, and increase visibility of the hose.
Hirata visibility is increased in dark environments due to said step of observing said glow ([0016]; 6 et seq.; see also claim 1 and above claim(s)).

Regarding claim 6, the combination as applied above further teaches or suggests: 
said plurality of skid fins is non-phosphorescent (Waite Col 4, ll. 25-47; Col 6, ll. 64 et seq.; Fig. 1; 3, 5 et seq.; see also claim 1 and above claim(s)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
/SHIRLEY LU/           Primary Examiner, Art Unit 2684